PER CURIAM.
Carl Kofi Mayers appeals the district court’s orders dismissing his complaint against two federal correctional officers under 28 U.S.C. § 1915A (2000). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Mayers v. Smith, No. CA-00-1961-AM (E.D. Va. April 4, 2002; May 29, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.